EXHIBIT 23.1EAST WEST ACCOUNTING SERVICES, LLC10, FL 33196To the Board of Directors of:Escue Energy, Inc.We hereby consent to the use in the Prospectus constituting a part of this Registration Statement of our reports dated February 3, 2016, relating to the financial statements of Escue Energy, Inc. (formerly known as eDoorways International Corporation), which are contained in that Prospectus, which is contained in Part II of the Registration Statement.We also consent to the reference to us the caption "Experts" in the Prospectus/s/ East West Accounting Services, LLCMiami, FloridaMarch 30, 2016
